 


109 HR 625 IH: To amend the Internal Revenue Code of 1986 to allow the Hope Scholarship Credit to cover fees, books, supplies, and equipment and to exempt Federal Pell Grants and Federal supplemental educational opportunity grants from reducing expenses taken into account for the Hope Scholarship Credit.
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 625 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Camp (for himself, Mr. McGovern, Mr. Paul, Mr. Weller, Mr. Doyle, Mr. Holden, Ms. Corrine Brown of Florida, Mr. Van Hollen, Mr. Foley, Mr. Gutierrez, Mr. Schiff, Mr. Bartlett of Maryland, Mr. McDermott, Mr. Filner, Mrs. Wilson of New Mexico, Mr. McHugh, Mr. Wexler, Mr. Rogers of Michigan, Mr. Walsh, Mr. LaTourette, Mr. English of Pennsylvania, Mr. Udall of New Mexico, Mr. Frank of Massachusetts, Mr. Owens, Ms. Watson, Mrs. Musgrave, Mr. Hinchey, Mr. Johnson of Illinois, Mr. Shimkus, Mr. Terry, Ms. Norton, and Mr. Hayworth) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow the Hope Scholarship Credit to cover fees, books, supplies, and equipment and to exempt Federal Pell Grants and Federal supplemental educational opportunity grants from reducing expenses taken into account for the Hope Scholarship Credit. 
 
 
1.Expansion of educational expenses allowed as part of Hope Scholarship Credit 
(a)Qualified tuition and related expenses expanded to include books, supplies, and equipmentParagraph (1) of section 25A(f) of the Internal Revenue Code of 1986 (defining qualified tuition and related expenses) is amended by adding at the end the following new subparagraph: 
 
(D)Additional expenses allowed for Hope Scholarship CreditFor purposes of the Hope Scholarship Credit, such term shall include fees, books, supplies, and equipment required for courses of instruction at the eligible educational institution.. 
(b)Hope Scholarship Credit not reduced by Federal Pell Grants and supplemental educational opportunity grantsSubsection (g) of section 25A of such Code (relating to special rules) is amended by adding at the end the following new paragraph: 
 
(8)Pell and seog grantsFor purposes of the Hope Scholarship Credit, paragraph (2) shall not apply to amounts paid for an individual as a Federal Pell Grant or a Federal supplemental educational opportunity grant under subparts 1 and 3, respectively, of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a and 1070b et seq., respectively).. 
(c)Expanded hope expenses not subject to information reporting requirementsSubsection (e) of section 6050S of such Code (relating to definitions) is amended by striking subsection (g)(2) and inserting subsections (f)(1)(D) and (g)(2). 
(d)Effective dateThe amendments made by this section shall apply to expenses paid after December 31, 2004 (in tax years ending after such date), for education furnished in academic periods beginning after such date. 
 
